Citation Nr: 1646855	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals, left carotid artery surgery, status post craniotomy.

2.  Entitlement to an initial rating in excess of 30 percent for left upper extremity weakness and numbness.

3.  Entitlement to an initial rating in excess of 30 percent for left lower extremity numbness.

4. Entitlement to an initial rating in excess of 30 percent for right lower extremity numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified in front of a Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.


FINDINGS OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Veteran, expressed a desire to withdraw the issues regarding entitlement to increased ratings for left carotid artery surgery, status post craniotomy; left upper extremity weakness and numbness; and bilateral lower extremity numbness. 





CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to entitlement to increased ratings for left carotid artery surgery, status post craniotomy; left upper extremity weakness and numbness; and bilateral lower extremity numbness were met.  38 U.S.C.A. §  7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board remanded the issues in June 2015 for further development.  Based on that development, in an April 2016 rating decision, the Appeals Management Center increased the ratings assigned for left upper extremity weakness and numbness and bilateral lower extremity numbness, inter alia, providing the Veteran with a combined overall assigned rating of 100 percent effective September 21, 2015.  A VA Form 21-4138, Statement in Support of Claim, dated in September 2016, noted that the Veteran called and also informed his Veterans Service Organization that he would like to drop/withdraw any appeals currently on the docket.  The document noted that the Veteran was satisfied with his last rating decision and did not want or need to follow-up with any issues currently on the VA docket.  The Board finds that the Veteran's phone call requesting that his pending appeal be withdrawn, which was memorialized in writing contemporaneously at the time of the call, is sufficient to withdraw the Veteran's claims seeking entitlement to increased ratings for left carotid artery surgery, status post craniotomy; left upper extremity weakness and numbness; and bilateral lower extremity numbness.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues. 
Accordingly, the Board does not have jurisdiction to review the appeal regarding the issues of entitlement to increased ratings for left carotid artery surgery, status post craniotomy; left upper extremity weakness and numbness; and bilateral lower extremity numbness and they are dismissed.


ORDER

The appeal for entitlement to a rating in excess of 10 percent for residuals, left carotid artery surgery, status post craniotomy, is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for left upper extremity weakness and numbness, is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for left lower extremity numbness, is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for right lower extremity numbness, is dismissed.



____________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


